DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Balser on February 7th, 2022.
This application has been amended as follows: 
Claim 1: (Currently Amended) A method of manufacture of a concrete structure comprising: during manufacture of the concrete structure: weaving a lifting cable into a first reinforcing cage with a first set of bars in a first direction and a second set of bars in a second different direction, the lifting cable weaved under and over bars in the first direction and between the bars in the second direction, the lifting cable protruding from the cage to form a loop; attaching rebar at a lifting cable attachment location of the reinforcing cage; locating the reinforcement cage within a concrete form; pouring concrete into the concrete form; removing the concrete form, allowing the loop of the lifting cable to spring out of the poured concrete before the concrete has cured thereby causing a void; and filling the void, such that the surface of the filled void is flush with an existing surface of the poured concrete and such that the lifting cable remains accessible.  
Claim 12: (Currently Amended) An apparatus comprising:

a lifting cable configured to be woven into a reinforcing cage of a concrete structure, the reinforcing cage comprising a first set of bars in a first direction and a second set of bars in a second different direction: 
one or more rebar pieces attached to the reinforcing cage at the point of attachment of the lifting cable to the reinforcing cage, the one or more rebar pieces parallel to the first set of bars in the first direction, the lifting cable further configured to be woven in an under and over pattern of the bars and the one or more rebar pieces in the first direction and between the bars in the second direction, the size, length, and spacing of the rebar pieces selected based on the size of the concrete structure.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 3rd, 2021 with respect to the independent claims have been fully considered and are persuasive.  The rejection of October 1st, 2021 has been withdrawn. 

Reasons for Allowance
Claims 1 – 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claims, specifically failing to teach attaching rebar to a reinforcement cage at a lifting cable attachment location of the reinforcement cage. Furthermore, in view of the prior art, this feature in combination with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 11, 13 – 19 are allowed based on dependency on the allowable independent claims. Any comments considered necessary by applicant must be submitted no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743